           Case 1:20-cv-00774-NONE-SAB Document 6 Filed 08/07/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10
     RONALD JERRELL INMAN,                                 No. 1:20-cv-00774-NONE-SAB
11
                    Plaintiff,                             ORDER ADOPTING FINDINGS AND
12                                                         RECOMMENDATIONS, DENYING
             v.                                            PLAINTIFF’S APPLICATION TO
13                                                         PROCEED IN FORMA PAUPERIS, AND
     TERRY K. COLE, et al.,                                REQUIRING PLAINTIFF TO PAY THE
14                                                         FILING FEE TO PROCEED WITH THIS
                    Defendants.                            ACTION
15
                                                           (Doc. Nos. 3, 4, 5)
16
                                                           TWENTY-ONE (21) DAY DEADLINE
17

18          Plaintiff Ronald Jerrell Inman, a state prisoner, is appearing pro se in this civil rights
19 action filed pursuant to 42 U.S.C. § 1983. On June 8, 2020, plaintiff filed an application to
20 proceed in forma pauperis. (Doc. No. 3.) On June 11, 2020, the assigned magistrate judge

21 issued findings and recommendations recommending that plaintiff’s application to proceed in

22 forma pauperis be denied on the ground that plaintiff has on three or more prior occasions, while

23 incarcerated, brought an action that was dismissed for failure to state a claim upon which relief

24 could be granted. (Doc. No. 4.) The findings and recommendations were served on plaintiff and

25 contained notice that any objections thereto were to be filed within fourteen (14) days after

26 service. (Id.) Plaintiff timely filed objections on June 29, 2020. (Doc. No. 5.)
27          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a
28 de novo review of this case. Having carefully reviewed the entire file, including plaintiff’s


                                                       1
           Case 1:20-cv-00774-NONE-SAB Document 6 Filed 08/07/20 Page 2 of 2


 1 objections, the court finds that the findings and recommendations are supported by the record

 2 and by proper analysis. In his objections, plaintiff directly addresses two of the prior cases the

 3 magistrate judge counted as “strikes” against him: Inman v. Superior Court of California, No.

 4 1:12-cv-01049-AWI-BAM (E.D. Cal.), and Inman v. Wardon S. Hatton, No. 3:17-cv-06612-SI

 5 (N.D. Cal.). Plaintiff expresses his opinion that the claims raised in both of those cases were

 6 actually meritorious but fails to explain why the cases—which indisputably ended in their

 7 dismissal by the court—should not count as strikes. Notably, plaintiff did not appeal from either

 8 dismissal. The objections do not call into question the reasoning set forth in the findings and

 9 recommendations.

10          Accordingly, IT IS HEREBY ORDERED that:

11          1.     The findings and recommendations issued on June 11, 2020, (Doc. No. 4), are

12                 adopted in full;

13          2.     Plaintiff’s application to proceed in forma pauperis, (Doc. No. 3), is DENIED;

14          3.     Within twenty-one (21) days following the date of service of this order, Plaintiff

15                 shall pay the $400.00 filing fee in full in order to proceed with this action;

16          4.     Plaintiff is warned that if he fails to pay the filing fee within the specified time,

17                 this action will be dismissed; and

18          5.     This matter is referred back to the assigned magistrate judge for further

19                 proceedings.

20 IT IS SO ORDERED.

21
        Dated:    August 6, 2020
22                                                        UNITED STATES DISTRICT JUDGE

23

24

25

26
27

28


                                                      2
